Citation Nr: 0009984	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
nasal fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In her March 2000 informal hearing presentation, the 
veteran's representative stated that the VA examiner 
evaluating the veteran in June 1999 recommended that the 
veteran have a psychiatric evaluation for fixation on his 
service-connected nasal fracture residuals.  The 
representative declared that the examiner's statements raised 
the issue of entitlement to service connection for 
psychiatric disability, on an aggravation basis.  This matter 
is referred to the RO for appropriate action.

The issue of entitlement to service connection for chronic 
sinusitis secondary to residuals of a service-connected nasal 
fracture will be addressed in the remand section of this 
decision.


FINDING OF FACT

Clinical evaluation of the veteran reveals no evidence of 
nasal airway obstruction or marked interference with 
breathing attributable to service-connected nasal fracture 
residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of a nasal 
fracture is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim for an 
increased evaluation and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
disability in question.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

The veteran contends that a higher rating is warranted for 
his residuals of a nasal fracture as the condition causes 
marked interference with his nasal breathing space.

Service connection for a nasal fracture was granted in a 
November 1963 rating decision.  At the time, the RO deemed 
that a noncompensable evaluation was appropriate, effective 
from June 28, 1963. 

The veteran's claim for an increased rating for his nasal 
fracture residuals was received at the RO in March 1992.  
Therein, he referred to treatment he received at multiple 
private healthcare providers.

The veteran underwent VA examination of the nose and sinuses 
in November 1993.  Review of the report from that examination 
reveals that the veteran complained of severe problems with 
headaches, sinus pressure, and nasal obstruction.  The 
veteran reported a nasal fracture in the past with no recent 
trauma.  The examination was complicated by the fact that the 
veteran had a florid dental abscess with facial pain, 
swelling, and increased temperature.  Physical examination 
revealed that the external nose was within normal limits.  
The nasal vestibules were patent and the septum was fairly 
midline, with a slight deviation to the left, posteriorly.  
The inferior and middle turbinates were extremely swollen and 
very large, almost obstructing the airway.  There was no 
active drainage and the posterior nose was within normal 
limits.  There was no mention of the degree of obstruction 
resulting from the slightly deviated septum or other 
residuals of the prior nasal fracture.  The clinical 
assessment was a history of chronic sinusitis with continued 
sinus pain and pressure; a CT scan was ordered.

In December 1993, the RO denied a compensable rating for the 
veteran's residuals of a nasal fracture, citing two non-
service-connected disabilities, chronic sinusitis and extreme 
periodontal disease, as responsible for his symptoms.  

In his February 1994 substantive appeal, the veteran stated 
that he continued to suffer problems breathing through his 
nasal passages and that this disability was severe in degree.  

In March 1994, the veteran testified at a hearing before a 
hearing officer at the RO.  During the hearing, he reported 
that since suffering a nose fracture during service he had 
had chronic sinus problems.  He explained that his nose bled 
with vigorous nose blowing and that he had problems sleeping.  
The veteran also stated that he had chronic breathing 
problems.  With regard to the last symptom, the veteran said 
that, at times, he was able to breathe out of only one 
nostril.  The veteran further testified that, although his 
nose appeared to be straight, it was "crooked inside," and 
that his breathing problems were attributable to this 
obstruction.  In sum, the veteran essentially maintained that 
a higher rating was warranted because the obstruction was 
productive of marked interference with respiration.

In September 1996, the Board remanded the case to the RO for 
development because the November 1993 VA examination was not 
adequate for rating purposes and there were outstanding 
records pertinent to the claim.  

Consistent with the Board's remand instructions, the RO wrote 
to the Social Security Administration (SSA) and requested a 
copy of any final SSA decision as well as the medical records 
upon which the decision was based.  Those records were 
received at the RO in December 1996.  These medical records 
were dated prior to he current appeal period.  However, in a 
January 1983 report, an examiner noted that the veteran had 
difficulty breathing, although he did not indicate the basis 
for the symptomatology.  

In a July 1996 statement, the veteran informed the RO that he 
had been treated at the VA Medical Center in Indianapolis, 
Indiana, for worsening of his nasal condition.  In addition, 
in an October 1996 statement, he reported obtaining treatment 
at a private community hospital.

Review of the VA outpatient treatment reports dated from 
January 1991 to November 1996 shows that the veteran was seen 
for various complaints relating to numerous disabilities.  
Among the symptoms for which he sought treatment were 
breathing problems and sinus pain; diagnoses included chronic 
hay fever, sinusitis, chronic nasal irritation, and 
bronchitis.  Examiners recommended that the veteran cease 
smoking.

VA pulmonary function tests were performed in August 1996, 
revealing minimal airflow limitation.  A VA examiner 
reviewing the August 1996 pulmonary function testing data 
offered a clinical impression of minimal airflow obstruction.

A November 1996 VA outpatient report shows that the veteran 
was treated for allergic conjunctivitis.

The veteran was examined for VA compensation and pension 
purposes in April 1997.  On that occasion, he complained of 
nasal airway obstruction and hoarseness that had persisted 
his entire life.  Physical examination revealed interference 
with breathing and nasal airway obstruction and no purulent 
discharge.  The veteran also reported occasional headaches.  
The veteran was found to have enlarged bilateral inferior 
turbinates with no nasal drainage and the nasal septum was 
normal.  The examiner diagnosed, inter alia, allergic 
rhinitis.  

The RO again arranged for VA examination of the veteran in 
July 1998.  At that time, the veteran complained of chronic 
nasal obstruction, with occasional rhinorrhea and paroxysmal 
nocturnal dyspnea.  He complained of constant stuffiness and 
congestion, as well as sinus pressure.  The veteran reported 
that these symptoms stemmed from his nasal fracture 45 years 
earlier.  The veteran also reported dyspnea at rest and on 
exertion, but he noted that the he was also being treated for 
asthma.  Physical examination showed that the veteran's nasal 
airways were mildly open, bilaterally.  There was no septal 
deviation or septal spurs, and turbinates were found to be 
markedly enlarged.  The examiner opined, however, that it was 
difficult to assess whether or not he had nasal complex 
obstruction not detectable on physical examination.  The 
examiner diagnosed signs and symptoms of chronic sinusitis.  

In October 1998, the RO informed the veteran that the July 
1998 VA examination was not adequate for rating purposes.  As 
a result, another VA examination as well as a CT scan were 
accomplished in February 1999.  The examiner did not have the 
veteran records available for review.  According to the 
examination report, the veteran again complained of chronic 
hoarseness, sinus pressure, and nasal drainage.  Physical 
examination revealed an unremarkable oral cavity and 
oropharynx.  Nares examination shoed a midline septum, with 
no evidence of inflammation or infection.  The CT scan 
revealed a negative sinus examination with large wide open 
air fields in the paranasal sinuses.  There was no evidence 
of an inflammatory process.

The RO again found the February 1999 VA examination 
inadequate and scheduled the veteran for further examination.  
The veteran underwent VA examination in June 1999.  At that 
time, he relayed his history of inservice trauma to the face.  
His current complaints included nasal congestion affecting 
both sides of the his nasal passages.  This was reported to 
be not a fixed obstruction.  The veteran complained of 
summertime drainage, post-nasal drip, cough, and persistent 
congestion; he also complained of occasional fever and 
chills.  Examination of the nose revealed that the external 
dorsum was straight, and there was no subtle nose deformity 
or evidence of nasal trauma.  Internal examination of the 
nose showed that the septum was straight, anteriorly, with a 
slight deviation to the right posteriorly.  The inferior 
turbinates were not swollen.  The examiner opined that the 
veteran had adequate nasal passages on both sides.  The 
veteran was able to breath through the nose when he was not 
being actively examined.  There was no evidence of active 
sinus disease.  In his clinical assessment, the VA examiner 
stated that there was no nasal airway obstruction on 
examination and that the veteran's service-connected nasal 
fracture residuals do not cause obstruction.  The examiner 
also stated that the veteran had evidence of allergic 
rhinitis but did not appear to suffer from chronic sinusitis.

In a September 1999 letter, a physician from the People's 
Health Center stated that the veteran current symptoms were 
consistent with recurrent sinus infection.  He could not 
provide an opinion as to whether the chronic sinus condition 
was related to the veteran's old nasal injury.

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the criteria for evaluating 
diseases of the respiratory system, as set forth in 38 
U.S.C.A. § 4.97. See 61 Fed. Reg. 46720- 46731 (1996).  When 
a law or regulation changes during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Accordingly, the Board has considered the veteran's claim 
under both the old and new rating criteria as has the RO.

In every instance where the schedule does not provide for a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  The RO has rated the veteran's 
residuals of a nasal fracture as analogous to deviation or 
deflection of the nasal septum. 

Under the diagnostic code for traumatic deflection of the 
nasal septum in effect prior to October 7, 1996, slight 
symptoms warrant a 0 percent rating; a 10 percent rating is 
warranted for marked interference with the breathing space.  
38 C.F.R. § 4.96, Diagnostic Code 6502 (1996).

Under diagnostic code 6502 currently in effect, traumatic 
deviation of the nasal septum, a compensable rating of 10 
percent is to be assigned when there exists 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1999).  

After a thorough review of the evidence, the Board is of the 
opinion that the veteran is currently correctly rated as 
noncompensably disabled with regard to residuals of a nasal 
fracture.  The VA and private medical evidence reviewed above 
do not show the requisite obstruction for a compensable 
rating.  Moreover, the RO has made diligent efforts in 
obtaining VA examinations that adequately track the rating 
criteria in accord with the Board's earlier remand.  As a 
result of those efforts, the most recent June 1999 VA 
examination clearly puts to rest all doubt with respect to 
any current impairment attributable solely to the veteran's 
service-connected nasal fracture residuals.  The examiner 
found that there was no nasal airway obstruction, much less 
obstruction attributable to the veteran's service-connected 
nasal fracture residuals.  Although the April 1997 VA 
examination did reveal that the veteran was having difficulty 
breathing, this occurred during a flare-up of his allergic 
rhinitis; his nasal turbinates were noted to be enlarged as a 
result.  Again, in July 1998 the veteran was examined during 
an exacerbation of chronic sinusitis and the turbinates were 
as a result noted to be markedly enlarged.  However, when 
examined in February and June 1999 during periods in which he 
was not experiencing sinusitis or rhinitis, the veteran's 
nasal passages were found to be open and free from 
obstruction.

Thus, the Board cannot identify symptomatology that would 
qualify the veteran for a compensable evaluation under either 
the old or new rating criteria solely for nasal fracture 
residuals.  Compensable ratings under either criteria require 
either marked or 50 percent nasal obstruction of the nasal 
breathing space.  The clinical records accrued during this 
appeal period clearly weigh against a finding of nasal 
obstruction attributable to service-connected disability.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against a compensable evaluation for 
residuals of a nasal fracture.

The Board notes the arguments of the veteran's representative 
contained in her March 2000 informal hearing presentation 
concerning the fact that the VA examiner did not have 
available to him the veteran's records for review prior to 
the June 1999 examination.  However, failure to review the 
veteran's claims file before medical examination in an 
increased rating claim does not render the examination 
inadequate.  Snuffer v. Gober, 10 Vet. App. 400,403 (1997).  
The examiner's report was adequate with respect to current 
findings which are determinative of the appropriate 
compensation level to be assigned.  Further, contrary to the 
representative's arguments, the Board finds the totality of 
the numerous VA examinations reviewed above as adequate for 
rating purposes. 

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for the service-
connected disability.  The demonstrated manifestations of the 
disability are consistent with the assigned evaluation.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for residuals of a 
nasal fracture is denied.


REMAND

In an August 1999 rating decision, the RO denied entitlement 
to service connection for sinusitis as secondary to his 
service-connected residuals of a nasal fracture.  In a 
statement received in September 1999, the veteran, through 
his representative, expressed his disagreement with that 
determination.  The Board accepts the August 1999 statement 
as a notice of disagreement pursuant to 38 C.F.R. § 20.201 
(1999); however, the RO has not issued him a statement of the 
case with respect to this issue.  Under these circumstances, 
the Board must remand this claim to the RO for the issuance 
of that statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following action:

1.  The RO should issue the veteran a 
statement of the case with respect to his 
claim for service connection for chronic 
sinusitis secondary to service-connected 
residuals of a nasal fracture, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue.  

2.  The veteran is hereby reminded that 
the Board will have jurisdiction to 
review the claim for service connection 
for chronic sinusitis secondary to 
service-connected residuals of a nasal 
fracture only if the appeal on this issue 
is timely perfected. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

